                                          Case 5:20-cv-04913-SVK Document 15 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                       Case No. 20-cv-04913-SVK
                                   8                   Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9            v.

                                  10    PRIME PROPERTIES, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson (“Plaintiff”) filed a Complaint against Defendants Prime Properties

                                  14   and H & M Auto Repairs & Services Inc. (“Defendants”). Dkt. 1. Plaintiff served Defendants on

                                  15   August 16, 2020 and August 28, 2020, respectively. Dkts. 8, 9. Under General Order No. 56,

                                  16   within 42 days from the joint site inspection or settlement meeting, the Parties were to file either

                                  17   the form Notice of Settlement of ADA Access Case or the form Notice of Need for Mediation and

                                  18   Certification of Counsel. As of the date of this order, the Parties have not filed either form.

                                  19          Accordingly, the Court ORDERS Plaintiff to show cause why this case should not be

                                  20   dismissed for failure to prosecute. Plaintiff shall file either a dismissal or a response to this order

                                  21   by April 20, 2021 and both Parties shall appear at the Order to Show Cause hearing set for April

                                  22   27, 2021 at 1:30 p.m.

                                  23          SO ORDERED.

                                  24   Dated: April 6, 2021

                                  25

                                  26
                                                                                                      SUSAN VAN KEULEN
                                  27                                                                  United States Magistrate Judge
                                  28
